DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
•	Regarding claim 8, while it appears that claim 7 is supported by figure 9 and page 43, line 14, through page 44, line 11, of applicant’s specification as filed, the examiner can find no support for connecting the third electrodes to the common electrode using “conductive particles”.  Rather, page 54, line 23, through page 55, line 15, disclose where first electrodes are coupled to a first electrode scan circuit using, among other structures, conductive particles.  Page 97, lines 5-20, also mention coupling the first electrodes using conductive particles.  All other “particles” disclosed in applicant’s specification at least appear to reference the white and black particles in an electrophoretic display.
	Note that this rejection is deemed to be proper because the instant application is a continuation, which requires the specification, including the claims, to contain no subject matter not also found in the specification of the parent application.  See MPEP § 201.07, which states that “[t]he disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the drain electrodes".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 5 has been interpreted as depending from claim 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 claims where “each of the third electrodes includes a metal layer and a light-transmitting conductive layer covering the metal layer” while claim 16 claims where “each of the third electrodes further includes a light-transmitting conductive layer covering the metal layer”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 14-19 of U.S. Patent No. 11,287,912. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims, as a whole (i.e. disregarding claim dependencies), include all of the limitations of the instant application claims, as a whole.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	Note the following table.

Claims 1, 2, 3, 4, 5, 9, 10, 11, 15, 16, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 16, 18, 19, 4, 4, 1, 14, 14, 15, and 17, respectively, of U.S. Patent No. 11,287,912, in view of Sugita et al (US 2014/0145996; hereinafter Sugita). 
•	Regarding claims 1-5, 9-11, and 15-18, US 11,287,912 claims everything in claims 1, 4, and 14-17 except the details of “a same layer” (claim 1) and a switch (claim 11).
	In the same field of endeavor, Sugita discloses the details of “a same layer” and a switch, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of US 11,287,912 according to the teachings of Sugita, for the purposes of improving SN ratio and of carrying out position detection with high accuracy (¶ 43).

Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,287,912, in view of Sugita, and further in view of Liu (US 2012/0154326). 
•	Regarding claim 6, US 11,287,912, in view of Sugita, claims everything in claim 1 except the details of lines.
	In the same field of endeavor, Liu discloses the details of lines, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of US 11,287,912, as modified by Sugita, according to the teachings of Liu, for the purpose of reducing the production cost of touch sensitive displays while providing a user with two input modes (¶ 33).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,287,912, in view of Sugita, and further in view of Hirosawa (US 2017/0249046). 
•	Regarding claim 7, US 11,287,912, in view of Sugita, claims everything in claim 1.  However, US 11,287,912, in view of Sugita, does not claim the additional details of the third electrodes.
	In the same field of endeavor, Hirosawa discloses the additional details of the third electrodes, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the claimed invention of US 11,287,912, as modified by Sugita, according to the teachings of Hirosawa, for the purpose of forming a storage capacitor between an electrode layer and a pixel transistor semiconductor layer (¶ 42).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,287,912, in view of Sugita, and further in view of Lee et al (US 2014/0078104; hereinafter Lee). 
•	Regarding claim 13, US 11,287,912, in view of Sugita, claims everything in claim 1 except the details of first and second voltage supplies.
	In the same field of endeavor, Lee discloses the details of first and second voltage supplies, as shown in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of reducing noise influences on the sensitivity of a touch-enables display (¶ 9).



17666640
US 11,287,912 (16/944514)
1.	A display device comprising: 
a substrate; 
a plurality of first electrodes; 

a plurality of pixel electrodes; 
a display functional layer; 
a common electrode opposed to the pixel electrodes; 
a plurality of second electrodes; 
a plurality of third electrodes; and 
a controller configured to generate a plurality of display periods and a plurality of sensing periods in a time-division manner by controlling the first electrodes, the pixel electrodes, the common electrode, and the third electrodes, 



wherein the substrate, the third electrodes, the pixel electrodes, the display functional layer, and the common electrode are stacked in the order as listed, 
a distance between the third electrode and the pixel electrode is less than a distance between the common electrode and the pixel electrode, 



wherein the first electrodes and the second electrodes are provided in a same layer, and 
an insulating layer is provided between the common electrode and the first and second electrodes, 
wherein, during the display periods, in response to a control signal from the controller, the pixel electrodes are supplied with a pixel signal through the lines, and the common electrode and the third electrodes are supplied with a common signal, and 





wherein, during the sensing periods, in response to the control signal from the controller, the first electrodes are supplied with a drive signal to generate electrostatic capacitance between themselves and the second electrodes, synchronously or asynchronously with the display periods.
1.	A display device comprising: 
a substrate; 
a plurality of first electrodes; 
a plurality of lines; 
a plurality of pixel electrodes; 
a display functional layer; 
a common electrode opposed to the pixel electrodes; 
a plurality of second electrodes; 
a plurality of third electrodes; and 
a controller … configured to perform processing during a plurality of display periods to display an image and during a sensing period in a time-division manner, and control the pixel electrodes, the common electrode, the lines, the first electrodes, and the second electrodes according to the display and sensing periods
wherein the substrate, the third electrodes, the pixel electrodes, the display functional layer, and the common electrode are stacked in the order as listed, 
a distance between the third electrode and the pixel electrode is less than a distance between the common electrode and the pixel electrode, 
wherein the first electrodes are opposed to the second electrodes with a space therebetween, and 
Sugita: elements 5a and 5b in figure 1 and ¶ 86 (see also claim 16 of US 11,287,912,as found on the following page(s)) 
an insulating layer is provided between the common electrode and the first and second electrodes, 
wherein, during the display periods, in response to a control signal from the controller, the pixel electrodes are supplied with a pixel signal through the lines, and the common electrode and the third electrodes are supplied with a common signal, 
wherein, during the sensing period, in response to the control signal from the controller, the lines are supplied with a first drive signal to generate a magnetic field, and 
wherein, the first electrodes are supplied with a second drive signal to generate electrostatic capacitance between themselves and the second electrodes in response to the control signal from the controller, synchronously or asynchronously with the display periods. 
2.	The display device according to claim 1, wherein: 






either the first electrodes or the second electrodes are coupled together in a first direction through a coupling line, and 
the others of the first electrodes and the second electrodes are coupled together in a second direction intersecting with the first direction through bridge wiring provided in a layer different from that of the second electrodes and the first electrodes. 
16.	The display device according to claim 1, wherein: 
the first electrodes and the second electrodes are provided in the same layer, and 
an insulating substrate is provided between the common electrode and both the first electrodes and the second electrodes, and 
the first electrodes are coupled together in a first direction through a coupling line, and 

the second electrodes are coupled together in a second direction intersecting with the first direction through bridge wiring provided in a layer different from that of the second electrodes and the first electrodes. 
3.	The display device according to claim 2, further comprising: 
an analog front-end circuit coupled to the second electrodes. 
6.	The display device according to claim 1, further comprising: 
an analog front-end circuit coupled to the second electrodes. 
4.	The display device according to claim 1, further comprising: 
switching elements that are respectively provided for the pixel electrodes, 
wherein each of the switching elements includes a drain electrode, 
wherein each of the drain electrodes has the same potential as that of its corresponding pixel electrode during the display periods, and 
wherein the drain electrodes are opposed to the third electrodes with an insulating layer therebetween. 
18.	The display device according to claim 1, further comprising: 
switching elements that are respectively provided for the pixel electrodes, 
wherein each of the switching elements includes a drain electrode, 
wherein each of the drain electrodes has the same potential as that of its corresponding pixel electrode during the display periods, and 
wherein the drain electrodes are opposed to the third electrodes with an insulating layer therebetween. 
5.	The display device according to claim 4[[3]], wherein: 
the third electrodes are opposed to the pixel electrodes with the drain electrodes therebetween. 
19.	The display device according to claim 18, wherein: 
the third electrodes are opposed to the pixel electrodes with the drain electrodes therebetween. 
6.	The display device according to claim 3, further comprising: 
lines that extends in the first direction and are coupled to the pixel electrodes via switch elements, 




wherein the third electrodes extend in the second direction intersecting the first direction and intersect the lines in a plan view. 
2.	The display device according to claim 1, wherein: 
a switch is provided that is configured to couple together ends on the same side of a pair of the lines, …
Liu:	elements 103 and 14 in figure 1 and¶s 53 and 54 
4.	The display device according to claim 1, wherein: 
the third electrodes are provided so as to intersect with the lines in a plan view, and 
Liu:	figure 1 
an electromotive force caused by the magnetic field is generated in the third electrodes during the sensing period. 
7.	The display device according to claim 1, wherein: 
the third electrodes are coupled to the common electrode. 
Hirosawa: note the arrangement of elements C2/C3 and CE in figures 5 and 6 and ¶ 40
9.	The display device according to claim 1, further comprising: 
lines that extends in a first direction, 


wherein the third electrodes extend in a second direction intersecting the first direction and intersect the lines in a plan view, and 
during the sensing periods, in response to the control signal from the controller, the lines are supplied with a first drive signal to generate a magnetic field. 
1.	A display device comprising: 
…
a plurality of lines; 
4. The display device according to claim 1, wherein: 
the third electrodes are provided so as to intersect with the lines in a plan view, …


1.	… wherein, during the sensing period, in 
	response to the control signal from the controller, the lines are supplied with a first drive signal to generate a magnetic field, and …

10.	The display device according to claim 9, wherein: 


an electromotive force caused by the magnetic field is generated in the third electrodes during the sensing periods.

4. The display device according to claim 1, wherein: 
the third electrodes are provided so as to intersect with the lines in a plan view, and 
an electromotive force caused by the magnetic field is generated in the third electrodes during the sensing period. 
Liu:	¶s 57 and 58; where it is well known that a “change in the magnetic flux passing through a loop of conductive wire will cause an electromotive force” (see the section titled “Changing magnetic flux” at https://en.wikipedia.org/Wiki/Magnetic_flux (accessed 27 January 2020))
11.	The display device according to claim 10, wherein: 
a switch is provided that is configured to couple together ends on the same side of a pair of the lines, and 


wherein, the controller is configured to couple the pair of the lines to each other by operating the switch during each of the sensing periods, and 
uncouple the pair of the lines from each other by operating the switch during a period different from the sensing periods. 
2.	The display device according to claim 1, wherein: 
a switch is provided that is configured to couple together ends on the same side of a pair of the lines, and 
Sugita: elements 103 and 104 in figure 1 and ¶s 53 and 54
the controller is configured to couple the pair of the lines to each other by operating the switch during the sensing period, and 
Sugita: ¶s 53 and 54
uncouple the pair of the lines from each other by operating the switch during a period different from the sensing period. 
Sugita: ¶s 53 and 54
12.	The display device according to claim 11, further comprising: 
an analog front-end circuit; and 




a switching circuit provided between the analog front-end circuit and the second and third electrodes, 
the switching circuit configured to switch a coupling state between the second electrodes and the analog front-end circuit and a coupling state between the third electrodes and the analog front-end circuit, 
wherein the switching circuit is configured to couple the third electrodes to the analog front-end circuit during each of the sensing periods, and couple the second electrodes to the analog front-end circuit during a period different from the sensing periods. 
6.	The display device according to claim 1, further comprising: 
an analog front-end circuit coupled to the second electrodes.
7.	The display device according to claim 6, wherein: 
a switching circuit provided between the analog front-end circuit and the second and third electrodes, and
 configured to switch a coupling state between the second electrodes and the analog front-end circuit and a coupling state between the third electrodes and the analog front-end circuit, 

wherein the switching circuit is configured to couple the third electrodes to the analog front-end circuit during the sensing period, and couple the second electrodes to the analog front-end circuit during a period different from the sensing period. 
13.	The display device according to claim 10, further comprising: 
a first voltage supply configured to supply a first voltage to the lines; and 


a second voltage supply configured to supply a second voltage lower than the first voltage to the lines, 

wherein, during each of the sensing periods, in response to the control signal from the controller, the first voltage supply is coupled to one end of at least one of the lines, 


the second voltage supply is coupled to the other end of the at least one of the lines, 


the second voltage supply is coupled to one end of another line of the lines, and 


the first voltage supply is coupled to the other end of the other line of the lines. 
3.	The display device according to claim 1, further comprising: 
a first voltage supply configured to supply a first voltage to the lines; and 
Lee:	element TS2-m in figure 18A andelement SS2-n in figure 18B
a second voltage supply configured to supply a second voltage lower than the first voltage to the lines, 
Lee:	“ground” in figure 18
wherein, during the sensing period, in response to the control signal from the controller, the first voltage supply is coupled to one end of at least one of the lines, 
Lee:	note the relationship between elements TS2-1 and TLG1 in figure 18A
the second voltage supply is coupled to the other end of the at least one of the lines, 
Lee:	note the relationship between element TLG1 and ground in figure 18A
the second voltage supply is coupled to one end of another line of the lines, and 
Lee:	note the relationship between element TLG3 and ground in figure 18A
the first voltage supply is coupled to the other end of the other line of the lines. 
Lee:	note the relationship between elements TS2-1 and TLG3 in figure 18A
14.	The display device according to claim 13, further comprising: 
an analog front-end circuit; and 




a switching circuit provided between the analog front-end circuit and the second and third electrodes, 
the switching circuit configured to switch a coupling state between the second electrodes and the analog front-end circuit and a coupling state between the third electrodes and the analog front-end circuit, 
wherein the switching circuit is configured to couple the third electrodes to the analog front-end circuit during each of the sensing periods, and couple the second electrodes to the analog front-end circuit during a period different from the sensing periods. 
6.	The display device according to claim 1, further comprising: 
an analog front-end circuit coupled to the second electrodes.

7.	The display device according to claim 6, wherein: 
a switching circuit provided between the analog front-end circuit and the second and third electrodes, and
 configured to switch a coupling state between the second electrodes and the analog front-end circuit and a coupling state between the third electrodes and the analog front-end circuit, 

wherein the switching circuit is configured to couple the third electrodes to the analog front-end circuit during the sensing period, and couple the second electrodes to the analog front-end circuit during a period different from the sensing period. 
15.	The display device according to claim 1, wherein: 
each of the third electrodes includes a metal layer and a light-transmitting conductive layer covering the metal layer. 
14.	The display device according to claim 13, wherein: 
each of the third electrodes includes a metal layer and a light-transmitting conductive layer covering the metal layer. 
16.	The display device according to claim 15, wherein: 
each of the third electrodes further includes a light-transmitting conductive layer covering the metal layer.

14.	The display device according to claim 13, wherein: 
each of the third electrodes includes a metal layer and a light-transmitting conductive layer covering the metal layer. 
17.	The display device according to claim 1, wherein: 
the display functional layer is a liquid crystal layer, and 
is configured to change in orientation from an initial orientation according to an electric field generated between the pixel electrodes and the common electrode during the display periods. 
15.	The display device according to claim 1, wherein: 
the display functional layer is a liquid crystal layer, and 
is configured to change in orientation from an initial orientation according to an electric field generated between the pixel electrodes and the common electrode during the display periods. 
18.	The display device according to claim 1, wherein: 
the display functional layer is a self-luminous layer containing a polymeric organic material. 
17.	The display device according to claim 1, wherein: 
the display functional layer is a self-luminous layer containing a polymeric organic material. 


Allowable Subject Matter
Claims 1-7 and 9-18 would be allowable if rewritten or amended to overcome the Double Patenting rejections set forth in this Office action, or upon the filing of a proper Terminal Disclaimer.
Claim 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 1, where “the substrate, the third electrodes, the pixel electrodes, the display functional layer, and the common electrode are stacked in the order as listed” and “a distance between the third electrode and the pixel electrode is less than a distance between the common electrode and the pixel electrode”, in combination with all the remaining limitations in the claim.  Claims 2-18 are allowed based on their dependence from claim 1.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        10/27/2022